[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            JUNE 8, 2009
                             No. 08-17063                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 08-01433-CV-TWT-1

JASON F. MCGEE,


                                                           Plaintiff-Appellant,

                                  versus

THE HONORABLE CARLTON L. KELL,
Superior Court Judge, Cobb County,
Georgia,
                                                                   Defendant,

MELVIN DRUKMAN,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                              (June 8, 2009)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.
PER CURIAM:

      Jason F. McGee, acting without the benefit of counsel, brought this action in

district court seeking a declaratory judgment and other equitable relief from certain

orders entered by Judge Carlton L. Kell of the Superior Court of Cobb County,

Georgia. McGee alleged that these orders, which found that McGee was in

contempt of the state court’s order for child support and ordered McGee to pay the

unpaid support and to make payments necessary to clear title on certain real

property, were invalid because they were based upon unsworn statements and did

not properly set forth the court’s findings of fact and conclusions of law. The

district court dismissed McGee’s complaint, finding that it “lacks subject matter

jurisdiction to review and reverse state court orders and judgments” under the

Rooker-Feldman doctrine. See Rooker v. Fid. Trust Co., 263 U.S. 413 (1923);

District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1986).

      McGee appeals, asserting that the district court erred in finding that it lacked

jurisdiction to consider his complaint. We disagree. The Rooker-Feldman

doctrine recognizes that federal courts, other than the Supreme Court, do not have

jurisdiction to review final state court decisions. Feldman, 460 U.S. at 476. More

recently, the Supreme Court instructed that the doctrine applies only to “cases

brought by state-court losers complaining of injuries caused by state-court

                                          2
judgments rendered before the district court proceedings commenced and inviting

district court review and rejection of those judgments.” Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).

      The instant case fits squarely within the admittedly narrow confines of the

Rooker-Feldman doctrine. McGee was a “state-court loser” in his divorce

proceeding and child custody dispute who is now “complaining of injuries caused

by” the allegedly improper state court contempt orders entered by Judge Kell. See

id. The district court, therefore, properly found that it had no jurisdiction to

consider McGee’s claims. For this reason, we AFFIRM.




                                           3